DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,891,930. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘930 has been split between claims 1 and 2 of the present invention. Also, ‘930 recites a difference between values of the pixels between subsequent frames, while the present invention slightly varies by specifying a difference between values of the pixels between a frame and an nth subsequent frame, wherein n is an integer greater than or equal to 1.
Allowable Subject Matter

Claims 1-19 are believed to be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
In the Non-Final Office Action for parent application 16/627319 (US patent 10,891,930), claims 1-17 were rejected under 35 USC 103 as being anticipated over the US patent application publication to Chen (US 2012/033132) in view of that which would have been obvious to one of ordinary skill in the art, in conjunction with the Written Opinion of the International Searching Authority. Further relevant references were also cited. 
In response to said Office Action, Applicant thoroughly remarked on how it would not have been obvious to one of ordinary skill in the art to modify the US patent application publication to Chen et al. (US 2012/033132) to achieve the claimed invention.
As noted in the Notice of Allowance for parent application ‘319 (‘930), Applicant recited: 
It would not have been obvious to modify Chen to fit a function/curve to a data Set, and that there is no teaching or suggestion in Chen that would motivate a person skilled in the art to modify Chen to arrive at the claimed invention.
Applicant pointed out that Chen targets short video sequences and the fine-grained temporal location of perceived rhythmic events, without taking into account future (or previous) events outside of the short video sequences within the full video sequence. Furthermore, Chen teaches away from the claimed invention in paragraph [0032]). Accordingly, a skilled person in the art would not consider future events or long- term characteristics of the entire video sequence, when modifying the teachings in Chen, as such a modification would render Chen unsatisfactory for its intended purpose of “describing the fine-grained temporal locations of perceived rhythmic events produced by gestures or motion within a much shorter video sequence.” See Chen at [0032]. Instead, a skilled person would rather modify the method to be even more fine-grained to improve the analysis of the video stream to better detect these motions and gestures. For example, to further improve the method in Chen, a skilled person would rather increase the length of the low pass filter to, e.g., smooth out rapid fluctuations over a longer period of time, as discussed in paragraph [0074] of Chen.
Still further, the previously cited references, U.S. Patent No. 5,359,464 (Wilkinson), US. Patent No. 7,027,124 (Foote), US. Patent No. 8,321,474 (Ancouturier), US. Patent Publication 2011/0292288 (Deever), and U.S. Patent Publication No. 2009/0034937 (Kusunoki) also fail to teach or suggest the limitations of the independent claims for at least the reasons stated above.
Given the claims of the parent application are so similar to the current claims, the same reasoning discussed above applies to the claims of the present invention.
After a thorough search and consideration of the prior art, no references could be found which teach or fairy suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1 and 17, and dependent claims 2-16 and 18-19, have been deemed allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e. double Patenting Rejection) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/11/2022